Opinion.
Campbell, J.:
If the jury believed the testimony of Annie Nicholson, it could not have done otherwise than to find a verdict of guilty. It was the peculiar province of tbe jury to determine the credit'due to the witness, and it is not for this court to review its conclusion on that matter. The evidence fully sustains the verdict.
*92Tbe effort to show a case of surprise against the consequences of which the court could relieve the prisoner, according to the settled rules on that subject, was a failure, and the court did right to refuse a new trial on that ground. We find no error in the record, after diligent search for it, and the judgment is therefore

Affirmed.